Case: 16-11600      Document: 00514094759         Page: 1    Date Filed: 07/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                      No. 16-11600                                    FILED
                                                                                  July 31, 2017
                                                                                 Lyle W. Cayce
ANTHONY C. KENNEY,                                                                    Clerk

                                                 Plaintiff-Appellant

v.

SEDGWICK CLAIMS MANAGEMENT NATIONAL;                                     BROOKSHIRE
FOODMART; BRAD BROOKSHIRES, Owner,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:15-CV-821


Before JOLLY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Anthony C. Kenney filed a notice of appeal after the magistrate judge
recommended dismissing Kenney’s in forma pauperis complaint as frivolous
under 28 U.S.C. § 1915(e)(2)(B).          Our jurisdiction does not extend to the
magistrate judge’s non-final decision. See United States v. Cooper, 135 F.3d
960, 961-63 (5th Cir. 1998). Accordingly, the appeal is DISMISSED, and
Kenney’s motion for leave to proceed in forma pauperis on appeal is DENIED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.